Citation Nr: 0931165	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-38 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to service connection for a right eye 
disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A left shoulder disability was neither aggravated, nor 
incurred during active service. 

2. A right eye disability was neither aggravated, nor 
incurred during active service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a left shoulder disability are not met. 38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303 (2008).

2. The criteria for the establishment of service connection 
for a right eye disability are not met. 38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.303(c), 4.9 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in January 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Of note, 38 C.F.R. § 3.159 has been revised in 
part.  These revisions are effective as of May 30, 2008.  73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
However, the Board finds this error non-prejudicial since his 
service connection claims are denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA treatment records, and private 
treatment records are associated with the claims file, in 
addition to various written lay statements.  In the June 2009 
Informal Hearing Presentation, the Veteran's representative 
alleged that the Veteran's service records are missing. 
However, the service record includes the Veteran's induction 
and separation examination reports and treatment notes during 
active service, including a notation regarding treatment for 
his right eye injury.  There are no significant gaps in dates 
of the service records or references to missing service 
records.  Nevertheless, the Veteran's report of medical 
history at separation appears to be missing.  In such an 
instance, VA's duty to explain its findings and conclusion is 
heightened in cases where service records are missing or 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board will adjudicate the claims in light of this heightened 
duty. 

The Veteran was not afforded a VA examination with a medical 
opinion on the etiology of his claimed disabilities and 
review of the claims file.  The Board finds that such a VA 
examination is not necessary to adjudicate the claims since 
there is no medical evidence suggesting that his claimed 
disabilities may be etiologically related to his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA not obligated to provide a medical examination and 
medical opinions, absent showing by the Veteran of a causal 
connection between his disability and his military service).

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims.  All relevant evidence necessary 
for an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

 Left shoulder disability

The Veteran contends he injured his left shoulder during 
service.  Service treatment records do not document the 
injury, and there is no medical evidence indicating that his 
left shoulder disability is related to service.  The claim 
will be denied. 

Service treatment records do not reflect complaints or 
treatment for any left shoulder injury.  The Veteran's 
October 1967 separation examination report reflects that the 
Veteran's left shoulder was clinically examined and found to 
be normal.  The Board notes that the Veteran's separation 
medical history questionnaire is not part of the record.  
O'Hare, supra. (VA possesses a heightened duty to explain its 
findings and conclusions where service treatment records are 
incomplete).   

In his January 2004 claim, the Veteran stated that his left 
shoulder disability began following an in-service injury when 
a vise handle fell on him.  The Veteran submitted statements 
from his sister, mother, and neighbor attesting to his left 
shoulder disability.  The Veteran's mother also stated that 
she received a letter from him during service in which he 
complained about the left shoulder injury. 

The record does not show that the Veteran received medical 
treatment for his left shoulder disability.  A VA examination 
report, dated February 2004, reflected that the Veteran 
reported being injured during service in 1966 when a vise 
handle fell on him.  The current pain was intermittent and he 
treated it with non-prescription medication.  Although the 
Veteran had problems performing overhead lifting activities, 
the disability did not present any additional functional 
impairment.  Upon physical examination, the physician noted 
that the left shoulder appeared normal.  The range of motion 
was somewhat limited due to pain.  Neer's sign, Hawkin's 
sign, and drop-arm tests were positive.  He also noticed 
excess fatigability, particularly with overhead movement.  
The physician diagnosed left rotator cuff tendonitis and 
remarked that it posed a limitation to engaging in activities 
requiring overhead use of his left shoulder.  

The record also includes an August 2005 RO hearing.  The 
Veteran maintained that he injured his left shoulder aboard 
the USS Ajax in October or November of 1966.  He received 
medical treatment and was placed on light profile duty. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

The Board finds that the preponderance of the evidence is 
against the claim.  Throughout the record, the Veteran 
asserts that he was injured during service.  However, there 
are no service treatment records documenting this injury.  
Although the separation medical history questionnaire appears 
to be missing, the service treatment records on file include 
the induction and separation examinations, along with 
treatment notes.  There is no significant time gap in the 
available service treatment records or references to missing 
service treatment records.  Additionally, the alleged injury 
occurred approximately 40 years ago and during this period 
there are no medical records showing treatment.  The Board 
finds the lack of post-service and in-service documented 
medical treatment is probative evidence against the assertion 
that the present left shoulder disability is etiologically 
related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a long period between separation and 
objective documentation of medical treatment for a claimed 
disability is a factor that weighs against a claim for 
service connection). 

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the January 2004 
letter from the RO to him, but he has failed to do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that his left shoulder disability is related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu, 
supra.  Competent medical evidence is required.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Without 
competent medical evidence indicating the present left 
shoulder disability may be related to service, the claim is 
denied.  38 C.F.R. § 3.303; Caluza, supra.; Maxson, supra.; 
O'Hare, supra.  

Right eye disability

The Veteran contends that his right eye injury during service 
is related to his present right eye symptoms.  The 
preponderance of the evidence is against the claim, and it is 
denied. 

In his January 2004 claim, the Veteran reported that a piece 
of metal hit his eye during service.  He underwent surgery to 
remove the foreign object and has had problems with his right 
eye since the incident. 

Service treatment records, dated March 1967, reflected that 
the Veteran was on the mess deck and felt a sudden sharp pain 
in his right eye.  The healthcare provider found a foreign 
body in the Veteran's right eye, but was unable to remove it.  
A subsequent treatment note reflected that the foreign body 
was removed.  The Veteran received medication and an eye 
patch was recommended.  The separation examination report 
showed that the Veteran had normal vision and no ophthalmic 
disorder was noted. 

The Veteran submitted a letter from his private physician 
detailing his history of eye treatment between 1998 and 2002.  
The physician reported that the Veteran initially sought 
treatment in June 1998 after a foreign body entered his eye.  
The Veteran received intermittent treatment until October 
2002 and at that time there was no evidence of ophthalmic 
problems.  He was referred to another physician for his 
complaints of floaters.   

A VA treatment note, dated October 2003, reflected that the 
Veteran sought optometry treatment.  He received a vision 
examination, and the VA Optometrist diagnosed blurry vision.  
Another VA treatment note from April 2004 showed that the 
Veteran sought treatment for redness and mild pain in his 
right eye.  He was examined and diagnosed with 
subconjunctival hemorrhage.  The VA Optometrist advised the 
Veteran that it should resolve within two to three weeks and 
did not necessitate further treatment. 

The Veteran underwent a VA examination in February 2004.  He 
reported having foreign body in his right eye during service.  
Since then, he has had longstanding and stable floaters his 
both eyes.  Upon examination, no abnormalities were noted, 
other than slightly decreased visual acuity.  As an aside, 
service connection may not be allowed for refractive error of 
the eyes, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  The VA physician determined that no ocular or 
visual manifestations of the foreign body were present.  

The competent medical evidence does not show that the Veteran 
has a current disability in his right eye related to any in-
service incident. The Veteran was advised of the need to 
submit medical evidence demonstrating a current disorder and 
a nexus between a current disorder and service by way of the 
January 2004 letter from the RO to him, but he has failed to 
do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised in the letter of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the Veteran is clearly of the opinion that he has a right eye 
disorder that is related to service, as a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu, supra.  Competent medical 
evidence is required.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).   Since the competent medical evidence of record 
does not reflect a current disability related to service, the 
claim must be denied. 
38 C.F.R. §§ 3.303, 3.303(c), 4.9. 

    
ORDER

Service connection for a left shoulder injury is denied. 

Service connection for a right eye injury is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


